Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/09/2019, 08/26/2019, 12/01/2020, and 01/19/2021 have been fully considered by the Examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception without anything significantly more.
Step 1: Claims 1-13 are directed to a system, claims 14-16 are directed to a method, and claims 17-20 are directed to a non-transitory computer readable medium. Claims 1-20 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 14, and 17 are directed to generating a plan for equipment, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The claim 1 limitations of “comprising a first-level planner component configured to generate a first-level plan associated with an operation using the one or more equipment; and one or more second-level components, wherein each second-level component is associated with a respective equipment of the one or more equipment, wherein each second-level component comprises a second-level planner component configured to generate a second-level plan based on the first-level plan, wherein the second-level plan comprises a first set of instructions to perform a portion of the operation, and wherein each second-level component of the one or more second- level components is configured to instruct each respective equipment of the one or more equipment to execute 
Similarly, regarding claim 14, the limitations of “generating, with a processor, a first-level plan at a first-level component, wherein the first-level plan comprises one or more constraints and one or more goals associated with an operation; sending, with the processor, the first-level plan to a plurality of second-level components coupled to the first-level component, wherein each second-level component of the plurality of second-level components is configured to control a respective equipment of a plurality of equipment configured to perform the operation; receiving, with the processor, a second-level plan from a respective second-level component of the plurality of second-level components; overlaying, with the processor, the second-level plan on the first-level plan to generate an overlaid plan,” as drafted, but for the recitation of “with a processor,”  under considerations of the broadest reasonable interpretation, is directed to generating a plan. The instruction, as drafted, is merely an assignment of a component to control equipment at a future moment, wherein the equipment is not being actively controlled within the scope of the claimed invention. These limitations detail the abstract steps directed to generating an overall plan and a second-level plan, which is a “Mental Process” related to judgment, observation, opinion, and evaluation.
Similarly, regarding claim 17, the limitations of “receive a first-level plan from a first-level component, wherein the first-level plan comprises one or more actions for one or more second-level components, wherein each second-level component of the one or more second-level components is configured to control a respective equipment configured to perform an operation; extract a set of timed goals and timeline constraints from each action of the one or more actions; generate a second-level plan based on the set of timed goals, timeline constraints, and the current status” as drafted, under considerations of the broadest reasonable interpretation, is directed to generating a plan. The instruction, as drafted, is merely an assignment of a component to control equipment at a future moment, wherein the 
Therefore, independent claims 1, 14, and 17 contain limitations directed to the abstract idea grouping of “Mental Processes” related to observation, opinion, evaluation, and judgment.
Dependent claims 2-4, 7-8, 11-13, 15, 18 further narrow the abstract idea identified in the independent claim, which is directed to “Mental Processes” related to observation, judgment, and opinion.
Dependent claim 5-6, 9-10, 16, and 19-20 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1, 14, and 17 do not integrate the judicial exception into a practical application. The independent claims are directed to abstract limitations that merely using a computer as a tool to perform the steps of the abstract idea. In particular, claim 1 is a system comprising “one or more equipment; and a computing device communicatively coupled to the one or more equipment, wherein the computing device comprises” that perform the steps of the abstract ideas. This type of claim is a merely implementing an abstract idea on a computer. Similarly, regarding independent claim 14, the claim is directed to a method with the abstract limitations being performed “with a processor.” This type of language indicates the claim is mere instructions to implement an abstract idea on a computer. Similarly, claim 17 is directed to “a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions to cause a processor to.” This type of language indicates the claim is mere instructions to implement an abstract idea on a computer. These additional elements of the independent claims do not integrate the judicial exception into a practical application. 
Furthermore, claims 14 contains the limitation of “instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan” and claim 17 contains the limitation of “instruct the respective equipment to perform the second-level plan,” which is extra-solution activity. The post-solution activity is directed to sending an instruction to perform a plan, which is not sufficient to prove integration into a practical application. 
Claim 17 further contains the limitation of “receive a current status based on one or more sensors coupled to the respective equipment configured,” which is extra-solution activity. This pre-solution activity, under considerations of the broadest reasonable interpretation, is directed to sending a status over a network. The pre-solution activity is directed to receiving information, which is not sufficient to prove integration into a practical application.
Therefore, the independent claims do not integrate the judicial exception into a practical application. 
Dependent claims 2-4, 7-8, 11-13, 15, 18, further narrow the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application. 
Dependent claim 5 contains the additional element of “wherein the first-level component is configured to receive current state information from one or more sensors disposed on the one or more equipment and refine the first-level plan or generate the second first-level plan based at least in part on the current state information,” which is extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application. 
Dependent claim 6 contains the additional element of “an inference system configured to infer the current state information based on current sensor information received from the one or more sensors disposed the one or more equipment,” which is merely “apply it.” This type of “apply it” language is not sufficient to prove integration into a practical application. 
Dependent claim 9 contains the additional element of “a data acquisition system coupled to the one or more sensors, wherein the data acquisition system is configured to receive the sensor information from the one or more sensors,” which is merely “apply it.” The introduction of “sensors” configured to send information to the data acquisition system is mere apply it language, which is not sufficient to prove integration into a practical application. 
Dependent claim 10 contains the additional element of “a plan execution system configured to receive a respective second-level plan of each respective second-level component and instruct the respective equipment associated with the respective second- level component to execute the respective 
Dependent claim 16 contains the additional element of “receiving, with the processor, current status information from one or more sensors coupled to at least one equipment of the plurality of equipment in response to receiving the indication that the second-level plan could not be generated,” which is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Dependent claim 19 contains the additional element of “instruct the respective equipment to perform the second-level plan in response to the processor determining that the one or more second-level plans were generated; and send an indication that a timed goal of the set of timed goals was not met to the first-level component in response to the processor determining that the one or more second-level plans were not generated,” which is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Dependent claim 20 contains the additional element of “machine-readable instructions to cause the processor to send a set of unsatisfiable constraints to the first-level component in response to the processor determining that the one or more second-level plans were not generated,” which is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1, 14, and 17 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the equipment and processor of claim 1 or the machine readable medium and processor of claim 17, do not amount to significantly more 
Dependent claims 2-4, 7-8, 11-13, 15, 18, further narrow the abstract idea identified in the independent claim, which is not anything significantly more than the judicial exception. 
Dependent claims 6 and 9 introduce additional elements that are merely using “apply it” (or an equivalent), which is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Independent claims 14 and 17 contain the limitation of “instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan” and claim 17 contains the limitation of “instruct the respective equipment to perform the second-level plan,” which is extra-solution activity. The post-solution activity is directed to sending an instruction for equipment to commence a plan, wherein under considerations of the broadest reasonable interpretation of the claimed invention, the claimed invention is not actively controlling the equipment itself. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Similarly, claim 17 contains the limitation of “receive a current status based on one or more sensors coupled to the respective equipment configured,” which is extra-solution activity. This pre-solution activity, under considerations of the broadest reasonable interpretation, is directed to sending a status over a network. The pre-solution activity is directed to sending an instruction to perform a plan. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a 
Dependent claims 5, 10, 16, and 19-20 are directed to limitations detailing the extra-solution activity associated with sending and receiving status updates comprising the success or failure of the plan. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, these limitations are not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Accordingly, claims 1-20 are rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-10, 12-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foubert et al. (WO 2016172031 A1).

Regarding claim 1, Foubert a system comprising (Figs. 19-20): 
one or more equipment (paragraphs [0033-0034] teach a system of components including equipment); 
and a computing device communicatively coupled to the one or more equipment (paragraph [0136] teaches the drilling system can be composed of various subsystems including equipment and operational subsystems, wherein the systems are operatively coupled via communication links; see also: [0122]), wherein the computing device comprises: 
a first-level component comprising a first-level planner component configured to generate a first-level plan associated with an operation using the one or more equipment (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0003] teaches receiving scheduled tasks of a wellsite, as well as in paragraph [0154] teaches obtaining a general well plan; see also: [0122, 0156]); 
and one or more second-level components, wherein each second-level component is associated with a respective equipment of the one or more equipment (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, including in paragraph [0153] teaches the levels of granularity correspond with controlling operations associated with equipment in the oilfield; see also: [0003, 0122]), 
wherein each second-level component comprises a second-level planner component configured to generate a second-level plan based on the first-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0166]);
wherein the second-level plan comprises a first set of instructions to perform a portion of the operation (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) i.e. instructions); see also: [0122, 0166]), 
and wherein each second-level component of the one or more second- level components is configured to instruct each respective equipment of the one or more equipment to execute a respective second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]).

Regarding claim 4, Foubert anticipates all the limitations of claim 1 above.
Foubert further teaches wherein the first-level component is configured to: receive an indication that the respective second-level plan could not be generated (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition; see also: [0170-0172]); 
and refine the first-level plan or generate a second first-level plan in response to receiving the indication (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain; see also: [0167-0169]).

Regarding claim 5, Foubert anticipates all the limitations of claim 4 above.
wherein the first-level component is configured to receive current state information from one or more sensors disposed on the one or more equipment and refine the first-level plan or generate the second first-level plan based at least in part on the current state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0167-0169]).  

Regarding claim 6, Foubert anticipates all the limitations of claim 5 above.
Foubert further teaches wherein the computing device comprises an inference system configured to infer the current state information based on current sensor information received from the one or more sensors disposed the one or more equipment (paragraphs [0164-0165] teach monitoring equipment using multiple sensors, wherein paragraph [0185] teaches the system may receive information via one or more sensors including an expected change, wherein the system may determine that the adjustment implemented has been successful in transitioning one or more subsystems to a desired state: Examiner’s Note: Although Foubert does not explicitly teach “inference,” the system infers the status of the tasks and equipment based on the detected changes.).  

Regarding claim 7, Foubert anticipates all the limitations of claim 6 above.
Foubert further teaches wherein the first-level planner component is configured to generate the first-level plan based on state information provided by the inference system, wherein the inference system is configured to infer the state information based on sensor information received from the one or more sensors (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein . 

Regarding claim 8, Foubert anticipates all the limitations of claim 7 above.
	Foubert further teaches wherein each respective second-level planner component of each respective second-level component is configured to generate a respective second-level plan based on the state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0153-0156]).  

Regarding claim 9, Foubert anticipates all the limitations of claim 7 above.
	Foubert further teaches wherein the computing device comprises a data acquisition system coupled to the one or more sensors (paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services; see also: [0157-0159]), 
wherein the data acquisition system is configured to receive the sensor information from the one or more sensors (paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services, wherein paragraph [0204] teaches state information can be acquired by one or more sensors of the wellsite system; see also: [0157-0159]).  

Regarding claim 10, Foubert anticipates all the limitations of claim 1 above.
	Foubert further teaches wherein the computing device comprises a plan execution system configured to receive a respective second-level plan of each respective second-level component and instruct the respective equipment associated with the respective second- level component to execute the respective second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]).  

Regarding claim 12, Foubert anticipates all the limitations of claim 1 above.
	Foubert further teaches wherein the one or more equipment comprises one or more well construction equipment (paragraph [0154] teaches the well plan execution system corresponds to hardware that performs the well construction processes, such as a drilling rig and rig equipment).  

Regarding claim 13, Foubert anticipates all the limitations of claim 12 above.
	Foubert further teaches wherein the one or more well construction equipment comprises one or more of a drilling control unit or a mud control unit (paragraph [0156] teaches a drill pipe process manager that controls movement of a drill pipe in a well and a separate process manager that is a drilling mud process manager that manages the mixing of drilling mud).  

Regarding claim 17, Foubert anticipates a tangible, non-transitory, machine-readable medium (paragraph [0116] teaches a processor readable medium containing instructions can be a computer-readable storage medium), comprising machine- readable instructions to cause a processor to: 
receive a first-level plan from a first-level component (paragraph [0003] teaches receiving scheduled tasks of a wellsite, wherein paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0003] teaches receiving scheduled tasks of a wellsite, as well as in paragraph [0154] teaches obtaining a general well plan; see also: [0122, 0156]),
wherein the first-level plan comprises one or more actions for one or more second-level components (paragraph [0003] teaches receiving scheduled tasks of a wellsite for a number of subsystems, wherein paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan; see also: [0155] which teaches a well plan execution system that can coordinate between the different processes manager by a process manager collection),
wherein each second-level component of the one or more second-level components is configured to control a respective equipment configured to perform an operation (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, including in paragraph [0153] teaches the levels of granularity correspond with controlling operations associated with equipment in the oilfield; see also: [0003, 0122, 0156]); 
extract a set of timed goals and timeline constraints from each action of the one or more actions (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite; see also: [0059, 0124, 0129, 0133]);
receive a current status based on one or more sensors coupled to the respective equipment configured (paragraph [0059] teaches a directional well can aim to meet particular operational demands, wherein the drilling processes can be performed on the basis of information as its received, wherein the drilling direction can be modified based on information received during the drilling process, wherein paragraph [0175] teaches the method can include a plurality of decision blocks that can track the status of each task, wherein paragraph [0185] teaches the system can receive information via one or more sensors and then transmit the information); 
generate a second-level plan based on the set of timed goals, timeline constraints, and the current status (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, and wherein paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0059, 0124, 0129, 0133])
and instruct the respective equipment to perform the second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]).

Regarding claim 18, Foubert anticipates all the limitations of claim 17 above. 
Foubert further teaches receive the first-level plan comprising one or more goals associated with the first- level component communicatively coupled to the one or more second-level components (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite; see also: [0124, 0129, 0133]); 
determine whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]); 
and generate one or more second-level plans to execute the one or more actions based on a determination with regard to whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]).  

Regarding claim 19, Foubert anticipates all the limitations of claim 18 above. 
Foubert further teaches determine whether the one or more second-level plans were generated (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0156]); 
instruct the respective equipment to perform the second-level plan in response to the processor determining that the one or more second-level plans were generated (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]); 
and send an indication that a timed goal of the set of timed goals was not met to the first-level component in response to the processor determining that the one or more second- level plans were not generated (paragraph [0154] teaches the detailed well plan contains days and/or times for the individual resources performing the activities, wherein paragraph [0168] teaches monitoring the performance of the task in order to determine whether the conditions are satisfied and that the plan is scheduled according to time, and wherein paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time; see also: [0190]).  

Regarding claim 20, Foubert anticipates all the limitations of claim 19 above. 
Foubert further teaches comprising machine-readable instructions to cause the processor to send a set of unsatisfiable constraints to the first-level component in response to the processor determining that the one or more second-level plans were not generated (paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time, wherein paragraphs [0167-0169] teach a plan of set events or .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) further in view of Johnson (US 20160026940 A1).

Regarding claim 2, Foubert anticipates all the limitations of claim 1 above.
However, Foubert does not explicitly teach wherein the first-level component is configured to overlay the first-level plan with the respective second-level plan of each second-level component to generate an overlaid plan.  
From the same or similar field of endeavor, Johnson teaches wherein the first-level component is configured to overlay the first-level plan with the respective second-level plan of each second-level component to generate an overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules; see also: [0007]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Johnson to include wherein the first-level component is configured to overlay the first-level plan with the respective second-level plan of each second-level component to generate an overlaid plan.  Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available 

Regarding claim 3, the combination of Foubert and Johnson teach all the limitations of claim 2 above.
However, Foubert does not explicitly teach wherein each respective second-level component is configured to instruct each respective equipment to execute the respective second-level plan based on the overlaid plan.  
From the same or similar field of endeavor, Johnson further teaches wherein each respective second-level component is configured to instruct each respective equipment to execute the respective second-level plan based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules, wherein paragraph [0007] teaches a portion of the crop harvesting plan may be fed directly into the electronic systems of the crop-harvesting equipment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Johnson to include wherein each respective second-level component is configured to instruct each respective equipment to execute the respective second-level plan based on the overlaid plan. Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available . 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Kleinguetl et al. (US 20180100392 A1).

Regarding claim 11, Foubert anticipates all the limitations of claim 1 above.
Although Foubert contemplates utilizing geology and geophysics service models for well trajectory (see at least [0124]), Foubert does not explicitly teach wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component or a respective second-level planner component, wherein each specialized subject component of the one or more specialized subject components comprises a physics model.  
	From the same or similar field of endeavor, Kleinguetl teaches wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time using AI model techniques, wherein paragraphs [0021-0022] teach a plan defines the parameters that are measured in real time, which are monitored using various techniques and evaluated by the model), 
wherein each specialized subject component of the one or more specialized subject components comprises a physics model (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time, wherein the models include physics models).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Kleinguetl to include wherein the . 


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Johnson (US 20160026940 A1).

Regarding claim 14, Foubert teaches a method comprising (Figs. 3, 10, 16-18): generating, with a processor, a first-level plan at a first-level component (paragraph [0166] teaches producing an overall plan for a well or oilfield, as well as in paragraph [0154] teaches obtaining a general well plan; see also: [0122, 0156]), 
wherein the first-level plan comprises one or more constraints and one or more goals associated with an operation (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite; see also: [0124, 0129, 0133]); 
sending, with the processor, the first-level plan to a plurality of second-level components coupled to the first-level component (paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network, wherein i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities),
wherein each second-level component of the plurality of second-level components is configured to control a respective equipment of a plurality of equipment configured to perform the operation (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0166]); 
receiving, with the processor, a second-level plan from a respective second-level component of the plurality of second-level components (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan  involving the individual resources/equipment performing the various actions and activities, wherein paragraph [0175] teaches the tasks can be tracked for the status, such that in paragraph paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0122, 0166]).
However, Foubert does not explicitly teach overlaying, with the processor, the second-level plan on the first-level plan to generate an overlaid plan; and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan.  
From the same or similar field of endeavor, Johnson teaches overlaying, with the processor, the second-level plan on the first-level plan to generate an overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules; see also: [0007]); 
and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Johnson to include overlaying, with the processor, the second-level plan on the first-level plan to generate an overlaid plan; and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan. Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Regarding claim 15, the combination of Foubert and Johnson teach all the limitations of claim 14 above.
Foubert further teaches receiving, with the processor, an indication that the second-level plan could not be generated from the respective second-level component based on the one or more constraints (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0170-0172]).  

Regarding claim 16, the combination of Foubert and Johnson teach all the limitations of claim 15 above.
	Foubert further teaches comprising: receiving, with the processor, current status information from one or more sensors coupled to at least one equipment of the plurality of equipment in response to receiving the indication that the second-level plan could not be generated (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0170-0172]); 
and changing, with the processor, the one or more constraints the first-level plan based on the current status information in response to receiving the current status information (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0170-0172]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dasys et al. (US 20190226314 A1) discloses in at least paragraphs [0232, 0267] drilling plans containing various goals
Gates (US 20190153701 A1) discloses in at least paragraphs [0004] calculating a production plan that optimizes the use of mining equipment, and a lower stage that calculates individual assignments for the production plan
Martin et al. (US 20180299849 A1) discloses in at least paragraph [0112] the high level operator adjustments to the plan template can be sent as commands to the lower level plant assets
Grant (US 20150278734 A1) discloses in at least paragraphs [0057, 0126-0127] compiling information at the host service such that the planning of the operations can be performed with the planning tools, which allows the users to visualize the operational plans, which are created by importing multiple operational plans

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        





/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683